Motion by James A. O’Connor, as special guardian for LeRoy Salisbury, and William J. O’Connor for a stay of the sale of the real estate involved in the litigation pending the hearing and decision of the appeals, granted. The two motions of Edwin B. Salisbury, as administrator, etc., of Alida S. Salisbury, deceased, to strike out certain portions of the notices of appeal, denied, with ten dollars costs to the said special guardian, James A. O’Connor. Present — Cochrane, P. J., Van Kirk, Hinman, McCann and Davis, JJ.